Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of a camera optical lens, having the claimed structure and claimed limitations and method step limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed structural elements and claimed conditional limitations, including as recited in the amended independent claim 1 (where claims 2-20 depend from claim 1), camera optical lens, comprising, from an object-side to an image-side in sequence: a first lens, a second lens, a third lens, a fourth lens, a fifth lens and a sixth lens; the second lens has a positive refractive power, and the third lens has a negative refractive power; wherein the camera optical lens satisfies the following conditions: 4.00≤f1/f≤6.00 and -14.00≤R7/d7≤-11.00, where f denotes a focal length of the camera optical lens; f1 denotes a focal length of the first lens; R7 denotes a curvature radius of an object-side surface of the fourth lens; d7 denotes an on-axis thickness of the fourth lens.
An object of the present invention is to provide an ultra-thin wide-angle camera lens system which has good optical characteristics and fully corrects chromatic aberration.


Drawings
The drawings were received on 11-7-19.  These drawings are approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are a U.S. Patent and U.S. Patent Pubs. directed to camera lens systems having at least six lens elements, but fail to teach or fairly suggest the claimed invention as presented:

Tsai et al				U.S. Patent 8,649,113 B1
Asami 				U.S. Patent Pub. 2010/0046094 A1
Hsu et al				U.S. Patent Pub. 2014/0043695 A1
You					U.S. Patent Pub. 2014/0078603 A1
Nabeta				U.S. Patent Pub. 2014/0293458 A1
Shinohara et al			U.S. Patent Pub. 2015/0022905 A1
Chen et al				U.S. Patent Pub. 2015/0070784 A1
Chung et al				U.S. Patent Pub. 2015/0098135 A1
Noda et al				U.S. Patent Pub. 2015/0124332 A1
Noda et al				U.S. Patent Pub. 2015/0124333 A1
Chen et al				U.S. Patent Pub. 2015/0301315 A1
Chen					U.S. Patent Pub. 2015/0316749 A1
Kubota et al				U.S. Patent Pub. 2016/0004042 A1
Kubota et al				U.S. Patent Pub. 2016/0004044 A1
Asami					U.S. Patent Pub. 2016/0004046 A1
Nabeta				U.S. Patent Pub. 2016/0054543 A1

Hsueh et al				U.S. Patent Pub. 2016/0161709 A1
Chen et al				U.S. Patent Pub. 2016/0119510 A1
Chen et al				U.S. Patent Pub. 2016/0119519 A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/EVELYN A LESTER/Primary Examiner
Art Unit 2872